267 So.2d 211 (1972)
263 La. 106
Joseph Enos THERIOT
v.
TRANSIT CASUALTY COMPANY and Jim S. Hebert.
No. 52872.
Supreme Court of Louisiana.
October 19, 1972.
Writ denied. The result is correct.
BARHAM and TATE, Justices, concurring in the writ denial: While the result is correct, we are of the opinion that liability for the damage here should be founded upon the theory of strict liability under Civil Code Articles 2315 and 2317. In Cartwright v. Firemen's Insurance Company of Newark, New Jersey, 254 La. 330, 223 So.2d 822, this court said that although Article 2317 made one responsible for damage occasioned by "the things which we have in our control", that article was modified by Articles 2315 and 2316. That case then stated that "fault" under those articles was a prerequisite to recovery in cases such as this, but the court construed "fault" at that time to mean only "negligence". In Langlois v. Allied Chemical Corporation, 258 La. 1067, 249 So.2d 133, this court expanded the "fault" concept and categorically held that "fault" as defined in Articles 2315 and 2316 included acts and omissions other than those defined as negligent. The Cartwright rationale is therefore inapplicable now, and the application of res ipsa loquitur by the appellate court to establish negligence in the case at hand was unnecessary. The owner of the vehicle from which the tire was thrown is responsible for the damage occasioned to the innocent third party under the theory of strict liability. See concurrence in Cartwright v. Firemen's Insurance Company of Newark, New Jersey, 213 So.2d 154 (La.App. 3rd Cir. 1968).